EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Wrkich on February 5, 2020.
The application has been amended as follows: 

Page 4
Claim 1, line 7		insert “ethylene” prior to “copolymer”
Claim 1, line 7		replace “copolymer having an” with “ethylene copolymer having a”
Claim 1, line 7		replace “where the” with “where a”
Claim 1, line 8		insert “olefin” prior to “comonomer”
Claim 1, line 9		replace “polymer” with “ethylene copolymer”

Claim 5, line 2		replace “the alkyl” with “an alkyl”

Page 6
Claim 13, line 6	replace “tropillium” with “tropylium”
Claim 13, line 17	replace “tropillium” with “tropylium”




Page 8
Claim 21, line 7	replace “having an Mw” with “said ethylene copolymer having a Mw”
Claim 21, line 8	replace “the % comonomer” with “a % olefin comonomer”
Claim 21, line 9	replace “Z is the Mn” with “Z is Mn”
Claim 21, line 9	replace “polymer” with “ethylene copolymer” 








Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-7 and 9-21 are allowed over the closest references cited below.

The present invention is drawn to a process to polymerize olefins comprising contacting, in solution phase at a temperature of 85 ºC to 200 ºC, ethylene, at least one olefin comonomer, and optional diene, with a catalyst system comprising a non-coordinating anion activator and a metallocene catalyst compound represented by the formula,

                                       
    PNG
    media_image1.png
    142
    198
    media_image1.png
    Greyscale


wherein M is Hf, R4 is a hydrocarbyl radical having from 1 to 20 carbon atoms, hydrides, amides, alkoxides, sulfides, phosphides, halides, dienes, amines, phosphines, ethers, and a combination thereof, R* is phenyl or substituted phenyl, where at least one of each adjacent pair of R7 and R8 is not H, and obtaining ethylene copolymer comprising ethylene, from 0.5 to 25 mole % C3 to C20 olefin comonomer, and optionally from 0.5 to 20 mole % diene, said ethylene copolymer having a Mw greater than 100,000 g/mole, where a % olefin comonomer incorporated is X % or more, where X = (Z - 858,441)/(-26,760), where Z is Mn in g/mole of the ethylene copolymer.
Another embodiment is a process to polymerize olefins comprising contacting, in solution phase at a temperature of 85 ºC to 200 ºC, ethylene, diene, and optionally a C3 to C20 olefin comonomer, with a catalyst system comprising a non-coordinating anion activator and a metallocene catalyst compound wherein M is Hf or Zr, R4 is a hydrocarbyl radical having from 1 to 20 carbon atoms, hydrides, amides, alkoxides, sulfides, phosphides, halides, dienes, amines, phosphines, ethers, and a combination thereof, R* is phenyl or substituted phenyl, where at least one of each adjacent pair of R7 and R8 is not H, and obtaining ethylene copolymer comprising 0.5 to 20 mole % diene, optionally from 0.5 to 25 mole % C3 to C20 olefin comonomer, said ethylene copolymer having a Mw greater than 400,000 g/mole, where a % olefin comonomer incorporated Mn in g/mole of the ethylene copolymer.
	See claims for full details.


	Endo et al. (US 9,969,827) discloses a process of producing an ethylene copolymer comprising copolymerization of ethylene and 1-octene in the presence of a catalyst comprising [bis(methylphenyl)methylene(cyclopentadienyl)(octamethyloctahydrodibenzofluorenyl)]hafnium dichloride and MMAO, where the ethylene copolymer contains 10.0 mole % of units derived from octene and an intrinsic viscosity of 6.55 dL/g.  The prior art does not teach the quantitative relation between comonomer incorporation and number average molecular weight set forth in instant claims. 
Endo et al. (US 2016/0347894) discloses a process of producing an ethylene-propylene- ethylidene norbornene (C2/C3/ENB) copolymer comprising copolymerization of ethylene, propylene, and ENB in the presence of a catalyst comprising [bis(methylphenyl)methylene(cyclopentadienyl)(octamethyloctahydrodibenzofluorenyl)]hafnium dichloride and [Ph3C][B(C6F5)4], where the C2/C3/ENB copolymer contains 33.1 mole % of units derived from propylene and 1.9 wt % of units derived from ENB and has a Mw of 1,600,00 and Mn of 501,000.  The C2/C3/ENB copolymer of the prior art has a propylene content that exceeds claimed range of 0.5 to 25 mole %.  Additionally, Endo et al. does not teach the quantitative relation between comonomer incorporation and number average molecular weight set forth in instant claims. 
	Additional references listed in the accompanying PTO-892 have been cited to show the state of the art with respect to polymerization of olefins using catalysts derived from octamethyloctahydrodibenzofluorenyl complexes.  References do not teach or suggest the process described in instant claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 2, 2021